           Case 2:20-cv-01965-TLN-KJN Document 17 Filed 01/04/21 Page 1 of 3


 1   Richard W. Osman, State Bar No. 167993
     Sheila D. Crawford, State Bar No. 278292
 2   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     2749 Hyde Street
 3   San Francisco, California 94109
     Telephone: (415) 353-0999
 4   Facsimile: (415) 353-0990
     Email:      rosman@bfesf.com
 5               scrawford@bfesf.com

 6   Attorneys for Defendants
     CITY OF VACAVILLE, JOHN CARLI, STEVEN
 7   GUNDERSON, RALPH VALLIMONT, CHRIS LECHUGA,
     JEREMY JOHNSON, and WILLIAM BOEHM
 8
     Frank M. Pacheco, State Bar No. 63467
 9   Law Offices of Frank Pacheco
     343 E Main Street, Suite 706
10   Stockton, California 95202
     Telephone: (209) 937-0644
11   Facsimile:
     Email:     fpachecolaw@gmail.com
12
     Attorneys for Plaintiffs
13   RICHARD WADE and SAVANNAH CHAMPION
14

15
                                   UNITED STATES DISTRICT COURT
16
                                  EASTERN DISTRICT OF CALIFORNIA
17
     RICHARD WADE and SAVANNAH                 Case No. 2:20-CV-01965-TLN-KJN
18   CHAMPION,
                                               STIPULATION AND ORDER TO EXTEND TIME
19         Plaintiffs,                         TO RESPOND TO COMPLAINT
20
     v.
21
     CITY OF VACAVILLE, JOHN CARLI,
22   STEVEN GUNDERSON, RALPH
     VALLIMONT, CHRIS LECHUGA, JEREMY
23   JOHNSON, WILLIAM BOEHM, TREVOR
24   CHAMPION, SABRINA CHAMPION,
     JACKIE CHAMPION, and DOES 1 to 100,
25   inclusive,

26         Defendants.
                                               Hon. Troy L. Nunley
27

28


     STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case No. 2:20-CV-01965-TLN-KJN
               Case 2:20-cv-01965-TLN-KJN Document 17 Filed 01/04/21 Page 2 of 3


 1             Plaintiffs RICHARD WADE and SAVANNAH CHAMPION and defendant CITY OF

 2   VACAVILLE, by and through their counsel of record, hereby represent to the Court as follows:

 3             WHEREAS, on September 30, 2020 Plaintiffs filed their Complaint in the above captioned

 4   action;

 5             WHEREAS, on December 14, 2020, defendant CITY OF VACAVILLE was served with the

 6   Complaint;

 7             WHEREAS, defendant CITY OF VACAVILLE’s responsive pleading is due on January 4, 2021;

 8             WHEREAS, counsel for the parties intend to meet and confer regarding the Complaint to discuss

 9   the claims being brought and whether an amended complaint should be filed to avoid unnecessary motion

10   practice;

11             WHEREAS, counsel for defendant CITY OF VACAVILLE is seeking authorization to accept

12   service on behalf of all CITY OF VACAVILLE officers also sued in this matter, but whom have not yet

13   been personally served;

14             WHEREAS on December 30, 2020, the parties stipulated to continue defendant CITY OF

15   VACAVILLE’s responsive pleading deadline by 15 days to January 19, 2021;

16             WHEREAS on December 30, 2020, the parties also stipulated that any other CITY OF

17   VACAVILLE employees who are defendants in this case and for whom service has been accomplished

18   prior to January 19, 2021, either by personal service or by service being accepted by counsel for the

19   CITY OF VACAVILLE, shall also file any responsive pleading by January 19, 2021;

20             IT IS HEREBY STIPULATED, pursuant to Local Rule 144(a), that: (1) defendant CITY OF

21   VACAVILLE’s deadline to respond to the Complaint shall be extended to January 19, 2021; and (2) any

22   defendants who are employees of the CITY OF VACAVILLE and who have either been personally

23   served or for whom service has been accepted prior to January 19, 2021 also will file their responsive

24   pleading by January 19, 2021.

25   //

26   //

27   //

28   //

                                                         1
     STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case No. 2:20-CV-01965-TLN-KJN
            Case 2:20-cv-01965-TLN-KJN Document 17 Filed 01/04/21 Page 3 of 3


 1          It is so stipulated and agreed.

 2

 3   Dated: December 30, 2020                            BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 4
                                                         By:        /s/ Richard W. Osman
 5
                                                               Richard W. Osman
 6                                                             Sheila D. Crawford
                                                               Attorneys for Defendants
 7                                                             CITY OF VACAVILLE, JOHN CARLI, STEVEN
                                                               GUNDERSON, RALPH VALLIMONT, CHRIS
 8                                                             LECHUGA, JEREMY JOHNSON, and WILLIAM
                                                               BOEHM
 9

10   Dated: December 30, 2020                            LAW OFFICE OF FRANK PACHECO

11
                                                         By:        /s/ Frank M. Pacheco
12                                                             Frank M. Pacheco
13                                                             Attorneys for Plaintiffs
                                                               RICHARD WADE and SAVANNAH CHAMPION
14

15                                        ATTORNEY ATTESTATION

16          I hereby attest that I have on file all holograph signatures for any signatures indicated by a

17   conformed signature (“/s/”) within this E-filed document or have been authorized by Plaintiffs’ counsel

18   to show their signature on this document as /s/.

19   Dated: December 30, 2020
                                                         By:       /s/ Richard Osman
20                                                             Richard W. Osman
21

22                                                      ORDER

23          GOOD CAUSE APPEARING THEREFORE, and the parties’ having stipulated to the same, the

24   parties’ stipulation is hereby APPROVED.

25          IT IS SO ORDERED.

26

27   DATED: December 30, 2020
                                                                        Troy L. Nunley
28                                                                      United States District Judge

                                                          2
     STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case No. 2:20-CV-01965-TLN-KJN
